Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 20, 2018

                                      No. 04-18-00282-CV

                    IN THE INTEREST OF A.P., D.P., J.P., CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1796-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file appellant’s
brief. Appellant’s motion is GRANTED. Appellant’s brief is due on July 5, 2018.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court